           Case 1:18-vv-00183-UNJ Document 41 Filed 11/14/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 18-183V
                                   Filed: September 13, 2019
                                         UNPUBLISHED


    ZACH KELLEN,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On February 6, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left shoulder injury related to
vaccine administration (“SIRVA”) as a result of his November 29, 2016 influenza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On March 5, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation for SIRVA. On September 10, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $52,500.00,
for pain and suffering. Proffer at 1. In the Proffer, respondent represented that

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00183-UNJ Document 41 Filed 11/14/19 Page 2 of 4



petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $52,500.00, for pain and suffering, in the form
of a check payable to petitioner, Zach Kellen. This amount represents compensation
for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
      Case 1:18-vv-00183-UNJ Document 41 Filed 11/14/19 Page 3 of 4



            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS

ZACH KELLEN,                                   )
                                               )
               Petitioner,                     )       No. 18-183V
                                               )       Chief Special Master
       v.                                      )       Nora Beth Dorsey
                                               )       ECF
SECRETARY OF HEALTH                            )
AND HUMAN SERVICES,                            )
                                               )
               Respondent.                     )
                                               )

         RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine Injury-Related Items

       On March 4, 2019, respondent filed a Rule 4 (c) Report conceding entitlement in

this case. On March 5, 2019, the Chief Special Master issued a Ruling on Entitlement

finding that petitioner was entitled to vaccine compensation for his Shoulder Injury Related

to Vaccine Administration (“SIRVA”). Respondent proffers that based on the evidence of

record, petitioner should be awarded $52,500.00, for pain and suffering. This amount

represents all elements of compensation to which petitioner is entitled under 42 U.S.C. §

300aa-15(a)(1); 15(a)(3)(A); and 15(a)(4). Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be

made through a lump sum payment as described below, and request that the Chief Special

Master’s decision and the Court’s judgment award the following: 1



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.
      Case 1:18-vv-00183-UNJ Document 41 Filed 11/14/19 Page 4 of 4




       A lump sum payment of $52,500.00, in the form of a check payable to
       petitioner, Zach Kellen. This amount accounts for all elements of
       compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is
       entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     GABRIELLE M. FIELDING
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                     /s/ Linda S. Renzi
                                                     LINDA S. RENZI
                                                     Senior Trial Counsel
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     Tel.: (202) 616-4133
Dated: September 10, 2019
